 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   CHRISTOPHER S. HALES
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-00210 TLN
12                                 Plaintiff,             STIPULATION TO RESET MATTER FOR TRIAL
                                                          AND REGARDING EXCLUDABLE TIME
13                           v.                           PERIODS UNDER SPEEDY TRIAL ACT;
                                                          FINDINGS AND ORDER
14   JAGPAL SINGH, et al.,
15                                 Defendants.
16

17                                                STIPULATION

18          1.      By previous order, this matter was set for a trial confirmation hearing on August 30,

19 2019. By minute orders (ECF Nos. 88-89), that hearing was vacated. The case was scheduled for trial

20 on October 15, 2019.

21          2.      By this stipulation, defendants Tajinder Singh, Parminder Singh, and Shawana Denise

22 Harris, through their respective counsel of record, and the United States hereby request that this matter

23 be re-set for a jury trial on June 1, 2020, at 9:00 a.m. with a trial confirmation hearing set for April 30,

24 2020 at 9:30 a.m., and that the previous trial date of October 15, 2019, be vacated.

25          3.      Further, defendants also move to continue to exclude time between October 15, 2019, and

26 June 1, 2020, under Local Code T4. The Court previously granted the parties’ request and ordered that

27 time be excluded up and until October 15, 2019. (ECF No. 68).

28          4.      The parties agree and stipulate, and request that the Court find the following:


       STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND     1
       ORDER
 1                  a)      The United States has represented that the discovery associated with this case

 2 includes collectively, investigative reports, electronic discovery obtained from the search of various

 3 electronic devices, records from the California Department of Motor Vehicles, and records from

 4 telephone providers and banks which is subject to a protective order. The United States recently

 5 produced almost 900 pages of discovery, and audio-recorded interviews. Additionally, at defense

 6 counsel’s recent request, thousands of pages of discovery have been made available for inspection.

 7 Prior to this, the United States produced over 3,000 pages of documents, as well as over a dozen

 8 audio/video recordings, some of which are in a foreign language. The United States continues to

 9 investigate the case and will continue to produce discovery up through the trial date.

10                  b)      Counsel for defendants desire additional time to review discovery, including that

11 which will be produced up to the trial date, consult with their respective clients, to conduct investigation

12 and research related to the charges, to prepare pretrial motions, and to otherwise prepare for trial.

13 Counsel also need time to discuss with their clients potential resolution.

14                  c)      Further, June 2020 is the first available time when all defense counsel will be

15 available for trial due to their respective existing schedules, including other cases that are already set for

16 trial, as well as personal obligations.

17                  d)      Counsel for defendants believe that failure to grant the above-requested

18 continuance would deny counsel the reasonable time necessary for effective preparation, taking into

19 account the exercise of due diligence, and would deny each of their clients continuity of counsel.

20                  e)      The United States does not object to setting the trial in June 2020.

21                  f)      Based on the above-stated findings, the ends of justice served by continuing the

22 case as requested outweigh the interest of the public and the defendant in a trial within the original date

23 prescribed by the Speedy Trial Act.

24                  g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25 et seq., within which trial must commence, the time period of October 15, 2019, to June 1, 2020,

26 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it

27 results from a continuance granted by the Court at defendants’ request on the basis of the Court’s

28 finding that the ends of justice served by taking such action outweigh the best interest of the public and

       STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND     2
       ORDER
 1 the defendant in a speedy trial.

 2          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6
     Dated: September 13, 2019                               McGREGOR W. SCOTT
 7                                                           United States Attorney
 8                                                           /s/ Rosanne L. Rust
                                                             ROSANNE L. RUST
 9                                                           CHRISTOPHER S. HALES
                                                             Assistant United States Attorneys
10

11
     Dated: September 13, 2019                               /s/ Edward Robinson
12                                                           EDWARD ROBINSON
13                                                           Counsel for Defendant
                                                             TAJINDER SINGH
14

15   Dated: September 13, 2019                               /s/ Kelly Babineau
                                                             KELLY BABINEAU
16                                                           Counsel for Defendant
                                                             PARMINDER SINGH
17

18   Dated: September 13, 2019                               /s/ Kyle Knapp
                                                             KYLE KNAPP
19
                                                             Counsel for Defendant
20                                                           SHAWANA DENISE HARRIS

21

22

23

24

25

26

27

28

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND     3
      ORDER
 1                                         FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED this 13th day of September, 2019.

 3

 4

 5

 6                                                        Troy L. Nunley
                                                          United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND   4
     ORDER
